Agnes, J.
(dissenting). “Facts are stubborn things, and whatever may be our wishes, our inclinations, or the dictates of our passions, they cannot alter the state of facts and evidence.”1
The Commonwealth’s case consists of evidence that the defendant had possession of three plastic “twists,” each containing a small rock of “crack” cocaine,2 along with $312 in United States currency, in unknown denominations. Based on this evidence, and conjecture from evidence that is as probative of possession for personal use as it is of possession with intent to distribute, the majority concludes that the judge below was correct in denying the defendant’s motion for a required finding of not guilty on so much of the indictment as charged possession with the intent to distribute. This result finds no support in any previous decision by this court or the Supreme Judicial Court, and is incompatible with the constitutionally based standard, enunciated in Jackson v. Virginia, 443 U.S. 307, 318-319 (1979), and Commonwealth v. Latimore, 378 Mass. 671, 678 (1978), by which we must test sufficiency of the evidence claims like the one presented in this case. Accordingly, I respectfully dissent.
1. The evidence. I disagree with my colleagues in the majority about what evidence was available for the judge’s consideration.
First, while it is true that this case originated with a tip from an informant,3 the contents of the tip were not admitted for the truth of the matters asserted, and thus cannot supply the basis for an inference that the defendant was in the general area where he was arrested from between 4:00 p.m. and 5:00 p.m.4 Compare ante at 770.
*775Second, the police observations of the defendant’s conduct prior to his arrest took place over the span of a minute or two at the most.5 Compare ante at 770.
Third, while it is true that another man with whom the defendant was standing when he was first seen by the police was observed to make what appeared to be a hand-to-hand sale of *776drugs to someone in a motor vehicle, there is no evidence linking the defendant to this other person.6 Compare ante at 770.
Fourth, Officer Wadlegger’s contribution as an expert witness was very limited, and, for reasons discussed infra, of dubious validity. The record indicates he offered only two opinions relating to the central issue of the defendant’s intent: (1) that the drugs possessed by the defendant were packaged and of a size “consistent with street level sale”; and (2) that the absence of a pipe or implement for smoking crack cocaine on the defendant’s person indicated he was “not a user.” He did not opine about the significance of the money found in the defendant’s pocket. Neither did he opine that the defendant’s proximity to a drug sale had significance, or that the defendant’s movements were indicative of a joint venture. Furthermore, on cross-examination, he made concessions that undermined the probative value of his other opinions.7 However, of special significance is Officer Wadlegger’s admission on cross-examination that his opinion that the defendant was a drug dealer was based “predominantly on information that was supplied by outside sources.”8 For the reasons discussed infra, this concession calls into question the probative value of his expert witness testimony.
*7772. Unreasonable factual inferences. The Commonwealth may satisfy the Jackson-Latimore due process standard based on reasonable inferences drawn from circumstantial evidence. See Commonwealth v. Degro, 432 Mass. 319, 325 (2000). It is only necessary that the inferences drawn from the facts be reasonable and possible. Commonwealth v. Montecalvo, 367 Mass. 46, 54 (1975). However, when the relationship between the facts and the inferences drawn from those facts is not one that a rational person would regard as reasonable, inference crosses over into the realm of conjecture. See James v. United States, 39 A.3d 1262, 1269 (D.C. 2012).9
Here at least two of the factual elements of the case relied upon by the majority do not support an inference that is more consistent with the defendant’s guilt than his innocence on so much of the indictment as charges possession with the intent to distribute.
a. Defendant’s presence in a high crime area. As noted above, the majority’s observation that the judge could have inferred that the defendant was in the vicinity of the Daily Mart and gasoline station “from at least about 4:00 p.m., the time the officers received the information regarding his whereabouts, to approximately 5:00 p.m., the time of his arrest,” ante at 770, is not supported by the record. The only way such an inference could be drawn is to accept as credible the content of the *778informant’s tip. However, the judge did not admit this evidence for its truth. A fair reading of Officer Lopes’s testimony is that no more than a minute or two elapsed from when the defendant was first spotted at the Daily Mart until he was arrested inside the store. Prior to this, the whereabouts and activity of the defendant were unknown, and the whereabouts and activity of Dwayne Griffiths, see note 6, supra, were unknown.10 Thus, in this case, the mere fact that the defendant was present in a so-called high crime area sheds no light on whether the defendant’s criminal activity consisted of unlawful possession or of unlawful possession with the intent to distribute, for obviously such locations are where both buyers and sellers of drugs congregate.11 Contrast Commonwealth v. Rivera, 425 Mass. 633, 648-649 (1997) (police officers observed defendant make several hand-to-hand exchanges; evidence that incidents were in “an area known for drug dealing” buttressed inference that the observed transactions were drug deals).
b. Defendant’s proximity to a person who sold drugs. The evidence also is not sufficient to permit the fact finder to infer a connection between the defendant and Griffiths, who was observed to sell drugs —• that is, there is no evidence on which to base an inference that because Griffiths engaged in a drug sale, the defendant intended to do so also. See ante at 770. As noted above, the evidence is that the defendant was observed in the presence of Griffiths for only a minute or two. There is no *779evidence of what the defendant or Griffiths was doing, or even whether they were in proximity to each other, before the brief observation made by Officer Lopes. The only way to establish an association between the two is to engage in conjecture and speculation, because mere presence at the scene where a crime is committed is not probative of guilt.12 “Indeed, [even] presence with knowledge of the planned act is insufficient alone to be the basis of a conviction of a person for the acts of another.” Commonwealth v. Casale, 381 Mass. 167, 173 (1980). See also Commonwealth v. Perry, 357 Mass. 149, 151 (1970) (“There was evidence that the defendant knew the three persons who entered the liquor store and committed the robbery and assault, that he associated with them, and that he was in their company both before and after the robbery. But that, without more, is not enough to convict the defendant on either charge. There can be no finding of guilt by association”). Even less does the evidence here permit an inference that the defendant himself intended to commit the same act as another person merely because they were standing in a group together for a minute or two.
The ability to distinguish between the possession of drugs for the purpose of distribution and possession for personal use “is not a matter within the common experience of [fact finders].” *780Commonwealth v. Little, 453 Mass. 766, 769 (2009), quoting from Commonwealth v. Grissett, 66 Mass. App. Ct. 454, 457 (2006). The majority tries to have it both ways; it attaches significance to an expert opinion because nonexperts would not understand possession with intent to distribute, while simultaneously asserting, based solely on its own, nonexpert intuition, that the defendant’s proximity to a person who sold drugs once in his presence is indicative of his own intent to distribute.
3. The absence of traditional factors considered probative of an intent to distribute, a. Quantity of drugs. The quantity of cocaine possessed by the defendant (approximately .4 grams) is not an amount that alone may raise an inference of an intent to distribute. See note 15, infra. See also Commonwealth v. Acosta, 81 Mass. App. Ct. 836, 840-841 (2012) (3.16 grams of cocaine not sufficient quantity to alone raise inference of intent to distribute).
Further, none of the traditional factors that allow a reasonable inference to be drawn that a defendant’s possession of a small quantity of drugs was, nonetheless, with the intent to distribute are present in this case.
b. Packaging of the drugs. The testimony by Officer Wadleg-ger that the size and packaging of the three twists of crack cocaine found in the defendant’s pocket was consistent with “street level sale” is not probative of intent to distribute as opposed to possession for personal use. See Commonwealth v. Acosta, supra at 841 (“Nor was there anything distinctive or unique about the five twist bags [of cocaine] to indicate they were intended for transfer or sale as opposed to personal use”). There was no expert testimony or other evidence that purchasers of street-level quantities of drugs alter the packaging of the drugs upon receipt. Further, there was no expert testimony or other evidence suggesting that drugs purchased on the street are consumed immediately after they are purchased or within any particular period of time. The reasoning employed by Officer Wadlegger in recommending that the fact finder draw an inference that the defendant intended to sell the drugs rather than possess them for personal use on the basis of such evidence is nothing more than “speculation based upon a generalization.” Commonwealth v. Murphy, 34 Mass. App. Ct. 16, 18 (1993). *781The mere fact that an expert states such speculation as an opinion does not make it any less speculative.
c. Conduct of the defendant. In other cases involving small quantities of drugs, the circumstances in which the police encounter the defendant can signal whether his role is as a seller or a user. In Commonwealth v. Burke, 44 Mass. App. Ct. 76, 76-77, 79-80 (1997), the police observed the defendant holding a clear plastic envelope containing a white powder, while the person he was conversing with took some currency out of his pocket. When the defendant saw the police approaching, he yelled “cops” and tried to flee. He was subdued by the police, who found the plastic bag clenched in his hand. It contained 2.88 grams of cocaine. The police also found ten glossine bags, bundled together, containing .21 gram of heroin and a small quantity of marijuana in his pockets. Although the defendant argued there was insufficient evidence to prove beyond a reasonable doubt he intended to distribute the heroin, the court held the evidence that at the time he possessed the heroin he was engaged in the sale of another drug, along with the packaging of the heroin and the fact he possessed three drugs, was sufficient to warrant a rational fact finder in finding intent to distribute the heroin beyond a reasonable doubt. See id. at 79-80.13 In the present case, by contrast, there is no evidence of the defendant’s conduct, either before or after his arrest, that suggests his possession was with the intent to distribute as opposed to personal use. See Commonwealth v. Keefner, 461 Mass. 507, 517-518 (2012) (no probable cause to search where police *782did not observe any illegal or suspicious behavior of defendant indicating intent to distribute marijuana).
d. Implements associated with distribution. In some cases, the defendant’s possession of small quantities of drugs is determined to be more indicative of an intent to distribute than of mere possession because the defendant is found with or in the vicinity of paraphernalia associated with the distribution of drugs.14 In the present case, there is no evidence connecting the defendant to any of the items often used by drug dealers to facilitate the packaging and distribution of drugs. Further, in view of the fact that the defendant possessed only three rocks of crack cocaine, weighing a total of approximately .4 grams, the mere fact that the drugs were packaged for street level sale is not probative on the “dealer versus user” question.15
*783e. Possession of currency. The fact that a person found in possession of drugs also has on his person or under his control a “a large amount of cash,” Pena v. Commonwealth, 426 Mass. 1015, 1018 (1998), may suggest his direct involvement in drug distribution.16 In the present case, the defendant had $312 in cash on his person. Officer Wadlegger did not offer an opinion that the possession of this cash was a factor that suggested the defendant’s possession of the drugs was with the intent to distribute. See Jowers v. State, 593 So.2d 46, 47 (Miss. 1992) (“[N]ot everyone who has $356.00 in cash is a drug dealer . . .”). The cash was not marked as an exhibit. There is no evidence that the cash consisted of denominations of bills corresponding to the proceeds of street level sales. Further, there is no evidence that the defendant was unemployed or had no known source of income. In these circumstances, the cash found on the defendant’s person has little, if any, evidentiary value.17
f. The Gonzales case. The principal case on which the majority relies is Commonwealth v. Gonzales, 33 Mass. App. Ct. 728, 731 (1992), in which we held that, although the question as to sufficiency of the evidence was “a close one,” an inference of *784possession with the intent to distribute was possible, with the aid of expert witness testimony, even though the amount of the drugs was small (.32 grams). The differences between the present case and Gonzales are significant. There, although the amount of the drugs was small, an expert witness testified that the possession of a “bundle” of ten individually wrapped and distinctively stamped packets of heroin, tied together by an elastic, was consistent with possession with intent to distribute rather than personal use, and the defendant had $167 in “loose currency” despite being unemployed.18 Here, by contrast, there were only three packets of cocaine. There was also no evidence the defendant was unemployed and thus unlikely to have this amount of cash in his pocket. In sum, there was less evidence in this case than in Gonzales, which the court considered to be a “close” case. Ibid. There is no appellate authority in this Commonwealth for the view that the possession of a small quantity of drugs and an amount of cash as in this case ($312) without more permits a reasonable inference that the drugs were possessed with the intent to distribute. Contrast Commonwealth v. Rivera, 425 Mass. 633, 647-649 (1997) (although defendant had only two bags of cocaine weighing respectively .18 and .23 grams and twenty dollars, his conviction of possession with intent to distribute was warranted by evidence that police observed him engage in hand-to-hand sales of drugs from apartment).
4. Opinion testimony by Officer Wadlegger. a. Lack of adequate foundation. The opinion testimony of an experienced narcotics investigator may supply additional evidence necessary to enable a fact finder to determine that a defendant’s possession of drugs was with the intent to distribute. See, e.g., Commonwealth v. Gollman, 436 Mass. 111, 115-117 (2002); Commonwealth v. Evans, 436 Mass. 369, 371-372, 376-377 (2002); Commonwealth v. Hernandez, 77 Mass. App. Ct. 259, 265 n.9 (2010).
Officer Wadlegger contributed two opinions in his capacity as an expert witness in this case. First, he opined that the size and packaging of the drugs was “consistent with street level sale.” “This much-used word has certain chameleon-like qualities. Many activities may be ‘consistent’ with a certain state of af*785fairs, but equally, if not more, consistent with completely different ones. The probative effect of ‘consistent’ evidence depends upon the extent to which the consistency is exclusive of other explanations, and elicited testimony using the word should make this clear.” Parker v. United States, 601 A.2d 45, 52 n.23 (D.C. 1991).
The present case illustrates the weakness of relying predominantly on expert witness opinion that certain facts are “consistent with” intent to distribute, because, here, without added information that the defendant was actually loitering in a high crime area and doing something in some way associated with the sale of drugs, the inference that the defendant was a seller as opposed to a recent buyer — that is, that any “street level sale” was by the defendant rather than to the defendant — is a matter of speculation. See Commonwealth v. Murphy, 34 Mass. App. Ct. 16, 18-19 (1993).
Officer Wadlegger’s second opinion was that the defendant was more likely a seller rather than a user because he did not have a pipe in his possession. While this adds something to the equation, see Commonwealth v. Wilson, 441 Mass. 390, 401-402 (2004); Commonwealth v. Little, 453 Mass. 766, 770, 792 (2009), to infer intent to distribute on the basis of this opinion, even in combination with the first opinion, would also be based on speculation given the absence of other indicia of an intent to distribute19 and the fact that Officer Wadlegger conceded that he had arrested and charged other persons with mere possession of crack cocaine even though they were not in possession of implements for smoking the cocaine, that other common items such as soda cans can be used to smoke crack cocaine, and that crack cocaine can be mixed with marijuana and smoked in the form of a cigarette. See Sevigny’s Case, 337 Mass. 747, 751 (1958) (“an opinion given by an expert will be disregarded where it amounts to no more than mere speculation or a guess from subordinate facts that do not give adequate support to the conclusion reached”). In sum, even though this opinion provides evidence that, when stopped, users of cocaine “usually have *786something on their person ... to ingest [the] drug,” it also states that that is not always the case; thus, it is not sufficient to provide proof beyond a reasonable doubt of the element of intent to distribute.
b. Inadmissible hearsay basis for expert opinion. The trial judge sustained seven hearsay-based objections by defense counsel over the course of Officer Wadlegger’s brief testimony. On cross-examination, this telling exchange occurred:
Q.\ “And there is nothing about the fact that it’s three rocks that suggests to you that he’s a dealer?”
A.: “The manner in which it was packaged, our information about [the defendant], the area, the observations beforehand, and the way it’s packaged, and the amount.”
Q.: “Let me ask you this: Did you personally see [the defendant] engage in narcotics transactions on September 30, 2009?”
A.: “I did not, no.”
Q.: “And so you’re relying predominantly on information that was provided by Outside sources?”
A.: “Yes. From a reliable informant, correct.”
Q.: “And the informant’s name?”
A.: “I don’t have that. It wasn’t my informant.”
Although defense counsel did not move to strike the remainder of Officer Wadlegger’s opinion testimony, this testimony casts a pall over his other opinion testimony. This case falls into that narrow and exceptional class of cases in which the failure to object to evidence at trial must be noticed for the first time by an appellate court because the record on appeal demonstrates that the error was plain and trial counsel’s failure to object created a substantial risk of a miscarriage of justice. See Massaro v. United States, 538 U.S. 500, 508 (2003) (“There may be instances, too, when obvious deficiencies in representation will be addressed by an appellate court sua sponte”); Commonwealth *787v. Zinser, 446 Mass. 807, 811 n.4 (2006). See also Commonwealth v. Frisino, 21 Mass. App. Ct. 551, 553-554 (1986); Commonwealth v. Lester, 70 Mass. App. Ct. 55, 63-66 (2007).
The principal problem with Officer Wadlegger’s opinion testimony is that, as he testified on cross-examination, it was based predominantly on inadmissible hearsay, and it thus violated the defendant’s right to confrontation insofar as it channeled information from an informant who was not a witness at trial or even identified, and whose reliability was unknown. See Bullcoming v. New Mexico, 131 S. Ct. 2705, 2713, 2716 (2011). See also Williams v. Illinois, 132 S. Ct. 2221 (2012) (plurality opinion). Without it, any inference that the defendant’s possession of the drugs was with the intent to distribute would be based only on speculation. See Commonwealth v. McGovern, 397 Mass. 863, 867-868 (1986) (“findings based on legally insufficient evidence are inherently serious enough to create a substantial risk of a miscarriage of justice”).20
5. Application of the Jackson-Latimore standard, a. Deference to rational fact finder. In Commonwealth v. Latimore, 378 Mass. at 374, citing Jackson v. Virginia, 443 U.S. at 318-319, the Supreme Judicial Court adopted the governing Federal due process standard for assessing the sufficiency of the evidence in a criminal case. This test has multiple parts. Sufficiency of the evidence challenges in most cases are resolved on the basis of the first part of the Jackson-Latimore standard, which is relied upon by the majority. We defer to the jury or judicial fact finder’s judgment about the sufficiency of the evidence when, “after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt” (emphasis original). Jackson v. Virginia, 443 U.S. at 319. This case, how*788ever, is not one in which the evidence was sufficient for a rational trier of fact to infer an intent to distribute beyond a reasonable doubt.21
b. Conclusions based on conjecture insufficient to support conviction. The second part of the Jackson-Latimore standard is reserved for cases such as this where proof of an essential element such as intent has been deemed sufficient by the fact finder on the basis of a conjecture, as opposed to a reasonable inference, from the evidence. “[I]t is not enough for the appellate court to find that there was some record evidence, however slight, to support each essential element of the offense; it must find that there was enough evidence that could have satisfied a rational trier of fact of each such element beyond a reasonable doubt.” Latimore, 378 Mass. at 677-678.
It is possible that the defendant in this case had possession of crack cocaine with the intent to distribute it. One could speculate that the defendant had sold ten to fifteen twists of crack cocaine for twenty dollars apiece before the police arrived and arrested him, which might account for much of the cash in his pocket. One could speculate that the absence of a pipe with which to smoke crack cocaine means that the three twists of crack cocaine in the defendant’s possession were being held with the intent to distribute. One could speculate that the defendant was standing in an area known for drug sales with a group of individuals, one of whom was a drug dealer, before they entered the Daily Mart store because he too was a drug dealer. However, our duty as an appellate court requires us “to take a hard look at the record and to reject those evidentiary interpretations and illations that are unreasonable, insupportable, or overly speculative. . . . This function is especially important in criminal cases, given the prosecution’s obligation to prove every element of an offense beyond a reasonable doubt.” United States v. Spinney, 65 F.3d 231, 234 (1st Cir. 1995). Accord Commonwealth v. Mon-talvo, 76 Mass. App. Ct. 319, 329-330 (2010). An inference here that the defendant had the intent to distribute “may be *789plausible, but cannot bear the weight of proof beyond a reasonable doubt.” Commonwealth v. Rodriguez, 456 Mass. 578, 582 (2010).
c. The evidence of intent to distribute is insufficient to satisfy the Jackson-Latimore standard because it tends equally to sustain two inconsistent propositions. The principle that in certain situations the fact finder can permissibly draw either of two conflicting, but nonetheless reasonable and possible, inferences, is illustrated by the facts in Commonwealth v. Hernandez, 77 Mass. App. Ct. 259, 260-261, 264-266 (2010). There, the police observed a van parked with its engine running and lights on. The passenger side door was open and a man was observed bending over behind a dumpster. The man then entered the van, and it drove away. The police followed the van and pulled it over after a traffic violation. Id. at 260-261. The experienced narcotics officers suspected that drugs had been either dropped off or picked up. Ibid. The defendant was pat frisked. The police found a cellular telephone in his right pants pocket and, in the pocket of a pair of athletic style shorts underneath his pants, a clear plastic bag filled with 13.98 grams of powder cocaine. Id. at 261, 262. During booking, the detectives also removed $56 in cash. Id. at 261. A police witness acknowledged that the defendant’s activity at the dumpster, combined with the discovery of cocaine in his inner pocket, “would suggest that the defendant was a buyer, but he further opined, without objection, that the quantity of cocaine in the defendant’s pocket, the cellular telephone, and the fifty-six dollars found during the patfrisk were consistent with possession with intent to distribute.” Id. at 262. According to the police officer’s testimony, “street sales typically involve amounts of cocaine up to one gram; the defendant had 13.98 grams, almost one half ounce of cocaine.” Ibid. Despite the absence of paraphernalia indicative of drug dealing or items indicative of personal consumption, the critical additional evidence was supplied by another police witness.
“Testifying as an expert, he identified the North Common Street area where the defendant was first seen behind the dumpster as a high drug crime area. He described typical street level cocaine transactions in Lynn as involving one gram, one-half gram, or one-quarter gram bags, called *790‘twists,’ being sold for twenty to forty dollars. He also testified that larger quantities of cocaine, such as five to six grams, are amounts more typical of purchases by a ‘mid level dealer,’ and can be broken down into smaller twists for sale to individual users. He expressed the opinion that a one-half ounce of cocaine is ‘not usually for personal use’ because ‘[i]t’s a lot of cocaine to have on hand’ for one user, saying that the common practice of street-level users is to buy one or two small twists at a time because they do not have the money to buy larger quantities. He conceded that some people do acquire larger amounts for personal use, but in his experience on the streets of Lynn, one-half ounce of cocaine is ‘an awful lot of cocaine’ for that purpose. He estimated that the amount of cocaine found on the defendant would sell for about $600 as a single package, but could be divided into fifty-six separate one-quarter gram twists, sold on the street at twenty dollars each.”
Id. at 262.22
In Hernandez, supra at 264-265, we explained that the familiar and often cited axiom from Commonwealth v. Croft, 345 Mass. 143, 145, (1962), quoting from Commonwealth v. O’Brien, 305 Mass. 393, 400 (1940) (“When the evidence tends equally to sustain either of two inconsistent propositions, neither of them can be said to have been established by legitimate proof”), was not applicable: “This case does not involve such a small amount of drugs; the drug expert opined that a typical package sold on the street is one-quarter of one gram. Here, the defendant was in possession of a bag containing 13.98 grams, which, as the expert permissibly stated, can be broken down into fifty-six one-quarter gram street bags.” Id. at 265. In other words, in Hernandez, based on the quantity of the cocaine and the police officer’s expert testimony concerning typical street level transactions and the significance of this amount, the inference from the *791evidence that the defendant possessed the cocaine for personal use was not as likely as the inference that he possessed it with the intent to distribute it, and therefore the fact finder had a rational basis for choosing to draw the latter inference instead of the former inference. See Commonwealth v. Martino, 412 Mass. 267, 272 (1992), quoting from Commonwealth v. Wilborne, 382 Mass. 241, 245 (1981) (“To the extent that conflicting inferences are possible from the evidence, ‘it is for the jury to determine where the truth lies’ ”); Commonwealth v. Gollman, 436 Mass. at 116-117. Here, on the other hand, considering the totality of the evidence, even if the two opinions contributed by Officer Wadlegger (the significance of the size and packaging of the three rocks of crack cocaine and the absence of a pipe) are given evidentiary weight, the inference of possession with intent to distribute and the inference of possession for personal use are inconsistent and equally plausible.23 See Commonwealth v. Croft, 345 Mass. at 145; Commonwealth v. Dostie, 425 Mass. 372, 376 (1997) (“[A] jury may not use conjecture or guesswork to choose between alternative inferences”; rather, “each inference must be a reasonable and logical conclusion from the prior inference”); Commonwealth v. Rodriguez, 456 Mass. at 583 (“inference . . . may be plausible, but cannot bear the weight of proof beyond a reasonable doubt” where inconsistent conclusion “equally inferable”). And, without Officer Wadlegger’s opinions, the speculative leap required to reach the conclusion that the defendant’s possession was with the intent to distribute would be even greater.
The question in this case is not the plausibility or implausibility of any hypothetical theory of innocence, but simply whether the evidence the Commonwealth presented was constitutionally sufficient to permit a rational finding beyond a reasonable doubt that the defendant possessed the three rocks of crack cocaine with the intent to distribute. The stubborn facts and the reasonable inferences that may be drawn from them in this case are inadequate as an evidentiary foundation to support a conclusion *792beyond a reasonable doubt of intent to distribute. See Commonwealth v. Rodriguez, 456 Mass. at 583.
For the above reasons, the defendant’s conviction should be reversed and the case should be remanded to the Superior Court for entry of a finding of guilty on so much of the indictment as charges unlawful possession of cocaine and resentencing. See Commonwealth v. Reid, 29 Mass. App. Ct. 537, 540 (1990).

McCullough, John Adams 68 (Simon & Schuster 2001), quoting John Adams, Esq., summation in defense of the soldiers in the Boston massacre trials (December 4, 1770), Legal Papers of John Adams 269 (Wroth & Zobel eds. 1965). The most authoritative account of the trials and John Adams’s role in them appears in Zobel, The Boston Massacre (W.W. Norton & Company 1970).


The contents of one of the three plastic twists was analyzed and was found to be cocaine. The contents of that particular bag weighed 0.13 grams.


The informant, who was not known to the witnesses in this case, was not identified nor shown to be reliable. Officer Wadlegger, the Commonwealth’s second witness, identified the recipient of the tip as Sergeant Kent.


A timely objection to testimony about the tip was allowed.


When Officer Lopes was asked to estimate the length of time during which he had made observations of the defendant before his arrest, the following exchange occurred:
Q.: “Can you tell the judge the total amount of time you were actually on location from the point you first arrived to the point in time you actually entered the store? How much time are we actually talking about?”
A.: “Very short. A minute to — until we entered the store?”
Q.: “Yes, sir.”
A.: “A minute to two minutes.”
The majority opinion states that the trial judge could take into consideration that a person who was a drug user but not a drug seller would not likely remain at the point of purchase for “an extended period of time.” Ante at 770. Not only is this view of the evidence unsupported by the direct testimony of Officer Lopes, quoted above, but it is also at odds with the testimony of Officer Lopes about his search for the defendant. Officer Lopes did not testify that he went directly to the location of the arrest at the Daily Mart at 585 Wil-braham Road. Rather, he testified that he first went to the “Bristol Street and Wilbraham Road area.” We can take judicial notice of the fact that this location is six streets and about 2,000 feet away from the Daily Mart, which is located in an easterly direction from Bristol Street at 585 Wilbraham Road. See Mass.G.Evid. § 201(c) (2012). See also Commonwealth v. Grinkley, 44 Mass. App. Ct. 62, 69 n.9 (1997). However, Officer Lopes testified further that he did not find the defendant in that location and expanded his search by traveling on Wilbraham Road “to the area of Alden Street.” There, according to Officer Lopes, he made an observation of the defendant “in front of the Daily Mart.” The testimony given by Officer Wadlegger was that he went to “the area of 585 Wilbraham Road.” However, the only reasonable inference to draw from his testimony is that Officer Wadlegger was part of the backup response called for by Officer Lopes when the defendant was spotted in the vicinity of the Daily Mart.
Thus, the statement by the majority that “[t]he judge also could have properly inferred that Sepheus had been located in the general area of his arrest from at least about 4:00 p.m., the time the officers received the information regarding his whereabouts, to approximately 5:00 p.m., the time of his arrest,” ante at 770, is not supported by any admissible evidence.
Locations and distances referred to in this note are based on data supplied as of June 12, 2012, by Google Maps at http://maps.google.com.


The other person arrested for the hand-to-hand sale was later identified as Dwayne Griffiths. There is no evidence connecting the defendant to Griffiths beyond the fact that they were observed by Officer Lopes standing in a group of three to five males for a few moments before the individuals entered the Daily Mart and with the group for a minute or two inside the Daily Mart. Officer Lopes testified, for example, that the defendant did not wave at any cars or approach any vehicles and did not assist Griffiths. In fact, Officer Lopes conceded that the defendant was approached and arrested inside the Daily Mart on account of the outstanding warrant and not based on a suspicion that he was involved in drug sales.


On cross-examination, Officer Wadleggger conceded that (1) he has arrested and charged persons with simple possession of crack cocaine who did not have possession of a pipe or implement for smoking the drug; (2) he has arrested and charged persons in possession of more than three rocks of crack cocaine with simple possession; and (3) three rocks of crack cocaine could be consumed in an hour or two and are less than a day’s supply for an occasional user.


The reference here is to the unknown informant, whose reliability was never established. In fact, based on the testimony of Officer Lopes about his search for the defendant and the absence of a firearm or weapon on his person, the information reported by the informant was clearly not reliable.


“As the name ‘circumstantial evidence’ suggests, the strength of a particular piece of evidence turns on the specific circumstances that accompany the evidence. Wigmore observed that, ‘[a]side from autoptic preference, ... all evidence must involve an inference from some fact to the proposition to be proved.’ See 1A John Henry Wigmore, Wigmore on Evidence § 25 (Tillers rev. 1983). But as the inferential leap between the fact and the proposition to be derived grows, the probative value of the evidence diminishes. See Irene Merker Rosenberg & Yale L. Rosenberg, ‘Perhaps What Ye Say Is Based Only on Conjecture’ — Circumstantial Evidence, Then and Now, 31 Hous. L. Rev. 1371, 1385, 1423 (1995).” United States v. Glenn, 312 F.3d 58, 70 (2d Cir. 2002) (footnote omitted). Much the same point was made in Tose v. First Pa. Bank, N.A., 648 F.2d 879, 895 (3d Cir.), cert, denied, 454 U.S. 893 (1981): “The line between a reasonable inference that may permissibly be drawn by a jury from basic facts in evidence and an impermissible speculation is not drawn by judicial idiosyncracies. The line is drawn by the laws of logic. If there is an experience of logical probability that an ultimate fact will follow from a stated narrative or historical fact, then the jury is given the opportunity to draw a conclusion because there is a reasonable probability that the conclusion flows from the proven facts.”


Furthermore, the majority appears to assume that the evidence that the defendant possessed the drugs for personal use depends on the belief that he bought them from Dwayne Griffiths. See ante at 770 (“[A] user would not likely remain at the point of purchase for such an extended period of time”). The Commonwealth did not raise this argument below. Here, the defendant has no burden of proof with regard to where he purchased or acquired the three rocks of crack cocaine. Certainly, we may assume there were potential sources other than Dwayne Griffiths.


Caution must be exercised in relying on the general character of a location as a “high crime” area because “so-called high crime areas are inhabited and frequented by many law-abiding citizens who are entitled to be protected against being stopped and frisked just because of the neighborhood where they live, work, or visit. See, e.g., Commonwealth v. Holley, 52 Mass. App. Ct. 659, 663 (2001). The term ‘high crime area’ is itself a general and conclusory term that should not be used to justify a stop or a frisk, or both, without requiring the articulation of specific facts demonstrating the reasonableness of the intrusion.” Commonwealth v. Johnson, 454 Mass. 159, 163 (2009).


“[E]vidence that a defendant associated with persons who committed the crime does not lead to an inference that he also participated in the crime.” Commonwealth v. Montalvo, 16 Mass. App. Ct. 319, 330 (2010). Accord Commonwealth v. Benders, 361 Mass. 704, 708 (1972). “Indeed, presence with knowledge of the planned act is insufficient alone to be the basis of a conviction of a person for the acts of another.” Commonwealth v. Casale, 381 Mass. 167, 173 (1980). See also Commonwealth v. Perry, 357 Mass. 149, 151 (1970). Compare Commonwealth v. Gonzalez, 47 Mass. App. Ct. 255, 257-258 (1999) (defendant observed doing acts in collaboration with other; sequence of actions more consistent with selling). The Commonwealth quotes from Commonwealth v. DeJesus, 48 Mass. App. Ct. 911, 912 (1999), where the court observed that “[p]eople do not ordinarily engage in repetitive crimes in the presence of someone who is not a collaborator.” This quote is taken out of context and offers no support for the Commonwealth. In DeJesus, the facts indicated that “the defendant was gathered with the other occupants in a small bedroom in which he was surrounded by drugs, cash, and packaging materials; [this] suggests a close connection between him and the heroin sales operation; drug sales had been conducted over a period of time with several buyers while the defendant was in the apartment and, therefore, a witness to those transactions.” Ibid.


See also Commonwealth v. Rivera, 44 Mass. App. Ct. 452, 453-454 (1998) (defendant had possession of six vials of cocaine contained in a larger package, had been observed selling marijuana moments before his arrest, and fled upon seeing the police); Commonwealth v. Martin, 48 Mass. App. Ct. 391, 392 393 (1999) (police observed defendant grab bicycle and speed away at their approach and discard plastic sandwich bag that contained eighteen individually packaged small rocks which officers, with their extensive experience in narcotics trafficking, recognized as crack cocaine, packaged for sale as “dime bags”); Commonwealth v. Ahart, 63 Mass. App. Ct. 413, 414-416 (2005) (defendant, seventeen year old high school student, carried on his person ten bags of cocaine worth from $200 to $400, razor [use of which, according to expert testimony, enables drug dealers to cut their product], and was caught with drugs at 11:00 a.m., thirty minutes before lunch, “a time when, according to the expert, transactions often occur”).


For example, distinctive packaging and the proximity between the drugs and implements and devices used to measure and package drugs may be critical in determining that evidence is sufficient to conclude that a person’s possession was not simply for personal use, but rather with the intent to distribute. See Commonwealth v. Davis, 376 Mass. 777, 778-779, 788 (1978); Commonwealth v. Monterosso, 33 Mass. App. Ct. 765, 770-771 (1992). See also Commonwealth v. Ridge, 37 Mass. App. Ct. 943, 945 (1994) (“[E]vidence that the defendant also possessed . . . drug paraphernalia such as Inositol cutting powder, a digital scale, a box of small baggies and a bag sealer supports [an] inference [of intent to distribute]”); Commonwealth v. Madera, 76 Mass. App. Ct. 154, 161-162, 164 n.9 (2010) (“Here the officer . . . described . . . the general practices of drug dealers and typical signs or tools of the trade, i.e., quantity of drug, packaging materials, and weighing implements, and the presence of cash, communication devices, and cutting materials”). Cf. Commonwealth v. Westbrooks, 79 Mass. App. Ct. 417, 418-419 & n.l (2011) (“The Commonwealth’s police witnesses conceded on cross-examination the lack of evidence indicative of drug distribution, such as scales, dilutant, grinders, baggies or packaging materials, ledgers, a safe or other security items, and weapons”; jury found defendant guilty of lesser included offense of simple possession on indictments charging possession with intent to distribute).


See Commonwealth v. Wooden, 13 Mass. App. Ct. 417, 419, 422-424 (1982) (possession of six packets of marijuana totaling 23.44 grams and six packets of cocaine totaling 6.63 grams, without more, did not warrant guilty finding as to intent to distribute); Commonwealth v. Tripp, 14 Mass. App. Ct. 997, 998-999 (1982) (possession of eight glossine bags of heroin, two smaller bags containing heroin, and two packets containing cocaine not sufficient evidence, standing alone, to withstand motion for required finding on charge of intent to distribute); Commonwealth v. Andrews, 49 Mass. App. Ct. 201, 204 (2000) (possession of 2.73 grams of cocaine packaged in eleven envelopes “does not, without more, clearly tend towards showing an intent to distribute”). See also Commonwealth v. Gollman, 51 Mass. App. Ct. 839, 847 (2001) (pos*783session of 2.71 gram piece of crack cocaine and a pager alone “not a case where the sheer amount of the drugs provided sufficient evidence of intent to distribute”), S.C., 436 Mass. 111, 116-117 (2002) (conviction upheld because “inference from all the circumstances” of intent to distribute was “reasonable and possible, though not inescapable”).


See, e.g., Pena v. Commonwealth, supra at 1017, 1018 (police found more than 350 grams of cocaine and $3,295 in cash inside china closet across from where defendant was arrested); Commonwealth v. Gonzalez, 452 Mass. 142, 147-148 (2008) (large amount of cash found in possession of defendants supported finding that they were involved in drug enterprise); Commonwealth v. Berry, 63 Mass. App. Ct. 910 (2005) (more than 570 grams of cocaine, “about $1,200 in cash rolled up in two separate bundles,” and drug sales paraphernalia found in bedroom supported charge of possession with intent to distribute).


Contrast Commonwealth v. Rivera, 6 Mass. App. Ct. 947, 947 (1978) (possession by two defendants of drugs and $410 and $152 in cash, respectively, in circumstances in which it was shown that they were unemployed and where police observed one defendant flushing twenty-five to thirty packets of heroin down toilet and found packaging materials and a variety of other paraphernalia used in sales presented jury question of intent to distribute); Commonwealth v. Sendele, 18 Mass. App. Ct. 755, 758-759 (1984) (“Very indicative [of intent to distribute] is the large miscellany of cash [$33,020] carried in specie by the defendant, who was otherwise confessedly without any resources and unemployed to boot”).


There is no evidence that the defendant in the present case was unemployed or that there was a nexus between the drugs he possessed and the money.


The defendants in Commonwealth v. Wilson, supra at 400-401, and Commonwealth v. Little, supra at 770-771, had, respectively, twenty and fifteen individually packaged bags of marijuana in their possession.


The fact that defense counsel’s overall performance is exemplary does not alter the fact that “a mistake as serious in its likely effect as this amounts to ineffective assistance of counsel, whether it is regarded as simple oversight or as a tactical judgment that was ‘manifestly unreasonable.’ ” Commonwealth v. Rossi, 19 Mass. App. Ct. 257, 260 (1985), quoting from Commonwealth v. Adams, 374 Mass. 722, 728 (1978). It is worth remembering also that “the issue in ineffectiveness cases is not a lawyer’s culpability, but rather his client’s constitutional rights. . . . Even the best attorney may render ineffective assistance, often for reasons totally extraneous to his or her ability.” United States v. DeCoster, 487 F.2d 1197, 1202 n.21 (D.C.Cir. 1973).


For a similar case, see State v. Wilkins, 703 S.E.2d 807, 808, 810-811 (N.C.App. 2010) (evidence that defendant possessed three small bags of marijuana with a total weight of 1.89 grams, and $1,264 in cash insufficient to support inference of intent to distribute).


In Hernandez, supra at 260-262, unlike the present case, the police observed the defendant for a more significant period of time and the observations of the defendant by the dumpster and then entering the passenger side of the waiting van supplied context for the expert witness’s opinion about the significance of the amount of cocaine and its street value. In the present case, on the other hand, we have only a snapshot in time of a young man standing on the street.


As noted in State v. Elzie, 343 So.2d 712, 716 (La. 1977), “[m]ere possession is not ‘some evidence’ of possession with intent to distribute.” The court in State v. Elzie, supra, also observed that in order to meet its burden of proving intent to distribute, the State must affirmatively show that the amount or circumstances of the possession are inconsistent with personal use.